In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                          No. 14-493
                                    Filed: October 3, 2014

*************************                                     UNPUBLISHED
ALFRED ZACCHIA,             *
                            *                                 Special Master Hamilton-Fieldman
                Petitioner, *
                            *
v.                          *                                 Petitioner’s Motion for Dismissal
                            *                                 Decision; Insufficient Proof of
SECRETARY OF HEALTH         *                                 Causation; Vaccine Act Entitlement;
AND HUMAN SERVICES,         *                                 Tetanus Vaccine; Acquired Factor
                            *                                 VII Deficiency.
                Respondent. *
                            *
*************************

Thomas P. Gallagher, Thomas P. Gallagher, LLC, Somers Point, NJ, for Petitioner.
Lindsay Corliss, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION1

        On June 9, 2014, Alfred Zacchia (“Petitioner”) filed a petition for compensation under
the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 et seq. (2006)
(“Vaccine Act”). Petitioner alleged that he suffered from Acquired Factor VIII Deficiency, and
that this injury had been caused by Tetanus vaccine he received on August 2, 2011. Petition
(“Pet”) at 1-2. The undersigned now finds that the information in the record does not show
entitlement to an award under the Program.

         On October 1, 2014, Petitioner filed a Motion for a Dismissal Decision. In his Motion,
Petitioner indicates that after a thorough review of the records, “he will be unable to prove that
he is entitled to compensation in the Vaccine Program.” Motion, ECF No.14. Petitioner further
states that he has been advised by his counsel that a decision dismissing his petition will result in
1
 Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 and note (2006)). In accordance with
Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
the undersigned agrees that the identified material fits within the requirements of that provision,
such material will be deleted from public access.
a judgment against him and will end all of his rights in the Vaccine Program. Motion, ECF No.
14.

        To receive compensation under the Vaccine Act, Petitioner must prove either 1) that he
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding
to one of her vaccinations, or 2) that he suffered an injury that was actually caused by a vaccine.
See §§ 300aa-13(a)(1)(A) and 300aa-11(c)(1). An examination of the record did not uncover
any evidence that he suffered a “Table Injury.” Further, the record does not contain a medical
expert’s opinion or any other persuasive evidence indicating that his injuries were caused by a
vaccination.

        Under the Vaccine Act, a petitioner may not be awarded compensation based solely on
the petitioner’s claims alone. Rather, the petition must be supported by either medical records or
by the opinion of a competent physician. § 300aa-13(a)(1). In this case, because the medical
records are insufficient to establish entitlement to compensation, a medical opinion must be
offered in support. Petitioner, however, has offered no such opinion.

       Therefore, the only alternative remains to DENY this petition. Thus, this case is
dismissed for insufficient proof. In the absence of a motion for review, the Clerk shall
enter judgment accordingly.

       IT IS SO ORDERED.

                                                     /s/Lisa D. Hamilton-Fieldman
                                                     Lisa D. Hamilton-Fieldman
                                                     Special Master




                                                2